DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-11 in the reply filed on 6/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lange (US PGPub 2015/0144555 A1) in view of Lyall et al (US 3,695,446), optionally in view of McLellan et al (WO 2005/082497 A1).
With respect to claim 1, Lange teaches a filtration apparatus [Abs, Fig. 1] including a plurality of partition plates (18), (20) dividing the vessel into chambers (22), (24), (26), and between which a plurality of elongated filtration stacks (30) are positioned.  The chambers are arranged such that one chamber i.e. (24) is provided as a feed space and connected to the membranes through the partition plate to provide feed water [0109-112, 184-185] while a chamber at the opposite end i.e. (22) may be arranged as a discharge space, connected to the membranes through the partition in order to collect permeate, and the space between i.e. (26) may serve to collect reject e.g. via (58) from the membranes, and deliver it out of the system via a port (66) [0201].

Lange essentially differs from the instant claims in that Lange does not teach that the connections for feed, permeate, and retentate are all proximate each other i.e. on the second casing end.  Lange instead teaches permeate discharge (62) on an opposite end [Fig. 1].  However, Lyall teaches a membrane module assembly with a high degree of adaptability and efficient maintenance and teaches that it is provided in a detachable form in which all fittings are provided on one end closure of the device [Abs] to allow quick and simple attachment of the device, with feed, product water, and reject water all suitably routed through conduits to allow for all fittings to be provided at the same end [Abs].
It would have been obvious to one of ordinary skill in the art to modify Lange’s taught system to feature routed flow paths e.g. connecting the permeate connection space to the second end of the housing, thereby providing fittings for all plumbing connections on a single end and through a single cap or the like, and providing a simpler, more convenient system for connecting and maintaining as in Lyall.
The decision as to which end may be the first or second end, and which end should contain the feed chamber and which should contain the permeate chamber, appear to represent an obvious design 

    PNG
    media_image1.png
    824
    605
    media_image1.png
    Greyscale

With respect to claim 2, Lange depicts a vertical orientation, and as above the decision as to which end should contain feed and which should contain permeate appear to represent an obvious design choice.  Further, the actual orientation is drawn to the intended use of the claimed device.
With respect to claim 5, whether the system is used as part of a subsea operation is drawn to the intended use, absent further recitation of the required structures.  Lange teaches connecting to connectors as above and, in view of Lyall, would have been obvious to provide them all on one side to facilitate easier connection.  As best understood, this satisfies the structural requirements of the claim language.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lange in view of Lyall et al, further in view of Harms (US 4,187,179), optionally in view of McLellan et al.
With respect to claim 3, Lange teaches as above but is silent to a pipe extending through the casing to connect e.g. a feed space to the second end.
However, as above routing to allow connections on one end would have been obvious in view of Lyall, and Harms teaches examples of filter modules [Abs] in which connections are located on one end, and in which a conduit (66) extends through the same casing to connect that bottom end to an upper space, either used for feed or filtrate collections [Figs. I-III].  Because in view of Lyall it would have been obvious to facilitate all connections on one end, it would have been obvious to look to the art for plumbing arrangements suited to the module design of Lange i.e. in which an upper fluid space is provided, and to therefore employ a design such as Harms’ to provide the combination of lower connection and upper fluid space.
With respect to claim 4, Lange teaches a pipe (66) extending through the casing from the second end to the reject chamber [Fig. 1].

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lange in view of Lyall et al, further in view of Panglisch et al (US PGPub 2016/0346739 A1), optionally in view of McLellan et al.
With respect to claim 6, Lange teaches that the membranes may be sealed to a corresponding hole in the upper partition plate [0188, Fig. 3a].  If the arrangement taught by Lange is not considered sufficient due to the presence of reducing connectors, then see Panglisch which teaches filtration apparatus [Abs] and teaches embodiments [Fig. 7] in which a filter is sealed to a partition at one end such that feed is provided at that end through the end of the membrane, and permeate is collected at another end through a central core tube, where the tube is sealed to a partition at that second end [0077-0078].  Because Lange does not particularly limit the details of the filter construction and further teaches that elements such as the shroud are options [0235], it would have been obvious to one of ordinary skill in the art to look to the art for alternative mounting configurations such as those taught by Panglisch for workable details.  See also MPEP 2143 I.B; substitution of one known mounting arrangement for another providing the proper function would have been obvious to one of ordinary skill in the art.
With respect to claim 7, see MPEP 2144.04 VI.B; duplication of parts i.e. of sequences of filters and partition plates represent an obvious engineering choice for one of ordinary skill in the art.  Additionally or alternatively, McLellan teaches providing multiple stacks of membranes together, including with a  common core tube for a process flow, and teaches providing seals (56) while allowing free access to the membranes to ensure that feed does not bypass elements [Abs,  pg. 2 line 28-pg. 3 line 4; Fig 3].  As such, providing multiple stacks each with sutiable partitions and seals and access paths would have been obvious to employ in Lange’s taught system in a similar manner.  As above, the specific stack seal arrangements would alternatively have been obvious in view of Panglisch.
With respect to claim 8, Lange teaches that the membranes are connected via reducing connectors e.g. (38) such that the end of the membrane may be spaced from the lower partition plate [0187].  Further, Lange teaches that the shroud (34) may be optional [0235] such that providing a membrane spaced from the lower plate, with the permeate core connected thereto, would at least have 
With respect to claim 9, Lange teaches that the membranes may be sealed sutiable at the upper and/or lower ends as needed [0188].  Providing such a seal particularly on the feed end would have been obvious, to ensure that feed is not lost to the reject space or is not contaminated by reject stream (whereas on the collection end, as discussed above, a smaller core tube could represent the sealed connection).  As above, the specific stack seal arrangements would alternatively have been obvious in view of Panglisch.
With respect to claim 10, as above such a limitation would have been obvious in order to ensure a sealed permeate space or, alternatively, in view of e.g. McLellan [Fig. 3] as a means of connecting a space for multiple modules.
With respect to claim 11, Lange teaches a suitable tube e.g. a bolt (50) with a suitable bore (52) to connect the permeate side of the filter modules to the collection space [0193].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469.  The examiner can normally be reached on Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R SPIES/Primary Examiner, Art Unit 1777